Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/19/2021 (claims) and 01/18/2022 (RCE request) have  been entered.
Response to Amendment
To summarize applicant has amended the independent claim to include that (i) the maximum steering rate is defined, at least in part, by the (at least one) actuator of the steering column and (II) that the first deviation is based/results from the steering rate of the column being limited to the max steering rate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (arguments filed 11/19/2021 and substance of the interview on 12/16/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210163068 A1, “OBSTACLE AVOIDANCE GUIDANCE FOR GROUND VEHICLES”, Zhu et al and further in view of US 20180056986 A1, “DETERMINING AVAILABLE DYNAMIC TURNING RADIUS”, Wang et al.
	Regarding Claim 1, Zhu et al teaches “A control system for an autonomous vehicle that executes controls that cause the autonomous vehicle to follow a trajectory, comprising: an autonomous vehicle comprising: (i) an actuated steering column coupled to be repositioned by at least one actuator, wherein the actuated steering”( [0087] In that regard, certain aspects of the present invention include a computational method or algorithm that enables wheeled ground vehicle parking and driving around obstacles without human intervention. The algorithm may be implemented using a computer system onboard of the vehicle with one or more motion sensors, situational awareness sensors, and suitable steering and speed actuators.);” (ii) a system for controlling a speed of the autonomous vehicle; a trajectory defining a path to be followed by the autonomous vehicle; a maximum allowed deviation from the trajectory;”( [0175] “The cross-track error d may indicate the lateral deviation of the vehicle from a reference path. Because of the road restriction, LOS PPG must keep the cross-track error small enough to keep the vehicle in its lane, even during sharp turns. The ultimate bound of the steady state cross-track error may be provided by Theorem 4.3, which considers an LOS PPG system characterized by the polar coordinate representation of Equation 64 following a reference path segment. If the solution of the polar coordinate representation is uniformly ultimately bounded, then, the cross-track error d is uniformly ultimately bounded by:” Here teaches that the cross-track error must be small enough (below a threshold) to keep vehicle within the lane) and a controller in communication with the system for controlling the speed of the autonomous vehicle, (“[0056] FIG. 1 is a schematic view of vehicle control system including a mission trajectory planner, a trajectory tracking controller, a navigation system, and a vehicle model in accordance with an embodiment of the invention. “(The :mission trajectory planner” and “trajectory tracking controller” is a controller which controls the speed of the vehicle (along a trajectory), the planner performing the predictive/simulation part, and the tracking controller control the physical speed/steering of the vehicle);”wherein the controller modifies the speed of the autonomous vehicle to allow the autonomous vehicle to follow the trajectory within the maximum allowed deviation by: (a) simulating, based on the maximum steering rate of the actuated steering column and for a first possible speed of the autonomous vehicle, a first performance of the autonomous vehicle in attempting to follow the trajectory; (b) computing, for the simulated first performance, a first path following error descriptive of a first deviation of the simulated attempt from the trajectory (c) determining that the first deviation exceeds the maximum allowed deviation from the trajectory; (d) simulating, based on the maximum steering rate of the actuated steering column and for a second possible speed of the autonomous vehicle, a second performance of the autonomous vehicle in .”( ,”( [0023] “In another aspect of the invention, the trajectory satisfies kinematics constraints of the vehicle, dynamics constraints of the vehicle, or both the kinematics constraints and the dynamics constraints of the vehicle.” Here teaches that a (proposed) trajectory is one that satisfies the dynamic and kinematic constraints of the vehicle (inherently teaching that some form of prediction/simulation of a trajectory in order to determine/create a trajectory)  “[0112] Assumptions used with path-trajectory conversion may include that the steering angle is bounded by |δ|≤δ.sub.max, that the steering rate η={dot over (δ)} satisfies |η|≤η.sub.max. Consider the following kinematics equation for a vehicle:

    PNG
    media_image1.png
    275
    487
    media_image1.png
    Greyscale

where κ can be interpreted geometrically as the curvature of the vehicle's path in the x.sub.n-y.sub.n plane.”  While not explicitly stating that the path following deviation is based on the maximum steering rate, from the kinematic constraints and [0112] which teaches that maximum steering rate being satisfied is a kinematic constraints this teaches that the position control is limited/bounded by the maximum steering rate.  i.e. any trajectory from the feasible path must satisfy the kinematic constraints [0193] “(5) The feasible path is transformed into a trajectory for the vehicle with maximal speed by assigning a maximum allowable constant speed along the path. Then, the speeds at the path segments where the vehicle dynamics constraints or allowable deviations from the path have been violated are altered by an optimal control method. (6) The above described features may be achieved independent of vehicle size.” Here teaches that a feasible path (trajectory defining a path) is assigned a maximal speed (First speed) along the whole path, then the segments are checked for allowable deviations (i.e. is deviation within a threshold), i.e. steps a-c  of applicant’s claim); (if the deviation is too much then an optimal control (new speed profile and various constraints such as the deviation are checked again based on the new profile) is implement (i.e. the second performance/deviation/speed profile steps, i.e. steps  d-g) as to the limitation that the second checked speed Is less than the first, as the first/profile is the maximum speed the logic naturally flows that any other (valid) speed profile must be a lower; while not explicitly stating that during this prediction the steering rate is limited, as the kinematic constraints are applied, which includes that a steering rate is/remains below the maximum steering rate, as taught in [0112], thus for the kinematic/deviation checking the steering rate of the vehicle is limited to the maximum steering rate provided and path deviation is inherently a function of maneuverability (i.e. limits of turn angle/turning angle change rate) and  in [0112] for any trajectory/checking thus the resulting deviations of a proposed/checked trajectory is one that is based, at least inpart, on the maximum steering rate being limited, *as a note to the applicant currently that the steering rate in the simulation must be reach the maximum limited steering rate isn’t explicitly needed by the claim language, only that a simulated steering rate is limited to the maximum (i.e. only that the maximum steering rate bounds/constraints needs to exists which from Zhu it does, but it being reached isn’t required by claimed). Thus the teaching that the steering rate is limited to a maximum is one of the kinematic constraints is inherently teaching that for the resulting deviation violation check contains a deviation that was a result of the steering rate being limited; additionally the wording that the deviation “results” from the maximum steering rate limit also doesn’t required that a reference teach deviation as being calculated from the maximum steering rate. 
	To put it more simply Zhu teaches that (I) a trajectory’s (tracking relative to a proposed nominal path) points/shape is limited in that it must satisfy a maximum steering rate limitation of the vehicle [0112] “ Assumptions used with path-trajectory conversion may include that the steering angle is bounded by |δ|≤δ.sub.max, that the steering rate η={dot over (δ)} satisfies |η|≤η.sub.max. Consider the following kinematics equation for a vehicle:”], i.e. any trajectory Zhu proposes/checks is limited based on the maximum steering rate and (II) Zhu checks the deviation of a trajectory from the nominal path for if it is valid [0193] “Then, the speeds at the path segments where the vehicle dynamics constraints or allowable deviations from the path have been violated are altered by an optimal control method.”; Thus as deviation is based on the difference between the trajectory and the nominal path, and the trajectory is always limited (in part) on the maximum steering rate the deviation of a trajectory is always a “result” of the maximum steering rate being limited.). Zhu then further teaches that if the deviation is too great a new speed profile is generated/assigned [0193] “Then, the speeds at the path segments where the vehicle dynamics constraints or allowable deviations from the path have been violated are altered by an optimal control method.” That the new speed being altered to is lower is inherent in that the original speed is the maximum speed, thus any other (second) speed is a lower speed. Further the second deviation checking/constraint “[0175] The cross-track error d may indicate the lateral deviation of the vehicle from a reference path. Because of the road restriction, LOS PPG must keep the cross-track error small enough to keep the vehicle in its lane, even during sharp turns.” It is known that any adjusted speed must result in a deviation less than/small enough to remain in a lane  (i.e. a second deviation is determined/checked).
	While Zhu et al does teach that actuator limits/performance affect the simulation/tracking of the vehicle. “[0140]” Because of the dynamics of the actuator, a trapezoidal velocity profile which corresponds to a square-wave acceleration profile may be not practical for control of the real vehicle. One remedy may be to assign a continuous acceleration profile for the path segment thereby generating a smooth velocity profile. A smooth velocity profile may be generated, for example, by an acceleration profile that consists of half sine waves. For the half sine wave case and for l>πM.sub.u.sup.2/(2M.sub.{dot over (u)}), the corresponding smooth velocity profile may given by:” it teaches does not explicitly disclose that the steering rate itself is limited based on the actuator/the actuator’s performance is being accounted for in limiting the steering rate. However a maximum steering rate constraint is taught in [0112] “Assumptions used with path-trajectory conversion may include that the steering angle is bounded by |δ|≤δ.sub.max, that the steering rate η={dot over (δ)} satisfies |η|≤η.sub.max. Consider the following kinematics equation for a vehicle:” Thus Zhu et al fails to explicitly/inherently teach the accounting for the limiting of maximum steering rate as a result of actuator performance.
	Wang et al teaches an autonomous vehicle steering system which includes accounting for steering actuator performance which limits the steering rate of the vehicle based on both a path curvature and speed of vehicle. Wang et al teaches [0025] “The capability of the steering system 12 and steering actuator 26 to handle such maneuvers, including maneuvers with high lateral acceleration or/and high steering rack displacement velocity, is established by determining through calculations maneuver limit envelopes such as those illustrated in plot 60 of FIG. 4 for the vehicle steering system 12. The envelopes 62, 64, 66, 68, 69 include the values of velocity and curvature to the left of and below each curve for the specified rack rates. The maneuver limit envelopes 62, 64, 66, 68, 69 define performance limits of velocity and curvature as a function of the available rack displacement rate, and the available rack displacement rate in turn depending on the available torque from actuator 26. A higher magnitude of rack force, and thus a higher magnitude of actuator torque, is required to move rack 24 at higher vehicle lateral acceleration. An arrow 70 points in the direction of increasing steering rack rate. The decrease in curvature with an increase in steering rate illustrates that increasing the steering rack rate or velocity yields a reduction in the ability of actuator 26 in its diminished mode to accommodate greater magnitudes of curvature. That is, vehicle 10 will not be able to turn or change lanes as quickly when the performance of actuator 26 is diminished. Available turn curvature decreases with both an increase in steering rate as well as an increase in available vehicle velocity.”

    PNG
    media_image2.png
    310
    507
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Zhu et al to instead of using a fixed maximum steering rate, as is currently taught in Zhu, to instead use the actuator (and hence curvature/speed) dependent max steering rate calculation as taught by Wang et al. One would be motivated to make this modification in order to produce a safer overall system/system which better models the performance of the vehicle. Wang et al provides this teaching/motivation in [0024] “It is desirable for the virtual driver 58 to know both the regular or full capability of steering actuator 26 and the more limited capability of steering actuator 26 operating in the diminished mode to allow safe execution of maneuvers such as high lateral acceleration maneuvers and high steering wheel angle rate maneuvers” The modification of the actuator limited steering rate would result in the subsequent deviation/constraint checking of Zhu et al checking deviation results which are affected by the limited steering rate; thus teach all aspects of amended claim 1.
(Zhu et al [0143] Kinematic constraints with respect to CG may be defined by:

    PNG
    media_image3.png
    171
    256
    media_image3.png
    Greyscale
 Eqn. 46 and the dynamic constraints may be defined by: 
    PNG
    media_image4.png
    210
    386
    media_image4.png
    Greyscale
,
 Here shows that the dynamic constraints include the mass (1/m) i.e. load of the vehicle; additionally in Zhu et al [0184] “The above analysis leads to the following design guidelines for LOS PPG for lane following in which the specific values of the parameters may be determined according to theorems 4.2 and 4.3: (1) The speed limit for u is determined based on the curvature of the road and the dynamic constraints of the vehicle; the dynamic constraints is/includes the mass (load) of the vehicle.)
	Regarding Claim 11, modified Zhu teaches that maximum speed is limited/determined based on the curvature of the path Zhu [0027]” In another aspect of the invention, the speed for the vehicle is determined based on a curvature of the virtual path.” And again in  [0184] “The above analysis leads to the following design guidelines for LOS PPG for lane following in which the specific values of the parameters may be determined according to theorems 4.2 and 4.3: (1) The speed limit for u is determined based on the curvature of the road and the dynamic constraints of the vehicle.” .  
	However Zhu et al, and/or Wang et al, fails to explicitly disclose that maximum speed for a curvature of a path is stored in a table form. Official notice is taken that the use of lookup tables/table formats for storing/sorting of data is WURC in the field of autonomous vehicles/robotics. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement a lookup table for the maximum vehicle speed based on path curvature taught in Zhu et al. The KSR rational for the implementation being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Zhu et al teaches maximum vehicle speed as a function/directly tied to the curvature of a path; lookup tables are a known data format and their use is WURC in the field of autonomous vehicles/robotics, (II) Implementing/storing of maximum speed based on the path curvature in a table format wouldn’t be changing the underlying principles of Zhu et at, and a lookup data’s purpose is to store/produce output parameter(s) for given input parameter(s), thus its underlying function/purpose would be changed by storing the given maximum speed (output) for a curvature (input). (III) Zhu et al and Wang et al both teach their inventions in the form of computer implemented methods, as such lookup tables/storage formatting wouldn’t provide unpredictable/non-expected benefits.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhu (Zhu et al and Wang et al combination) as applied to claim 1 above, and further in view of NPL “Nelder-Mead method”, January 2019, Wikipedia, https://en.wikipedia.org/w/index.php?title=Nelder–Mead_method&oldid=878216348.
	Regarding Claim 9, Zhu et al teaches the finding of Speed profiles based on a cost function [0025] “In another aspect of the invention, the prespecified velocity profile is selected from a plurality of prespecified velocity profiles based on a cost function that minimizes an error between the trajectory and the virtual path.” A specific cost function is given in [0147] An exemplary optimality objective may be, along the nominal trajectory, minimizing the following cost function: 
    PNG
    media_image5.png
    48
    308
    media_image5.png
    Greyscale
” However it doesn’t explicitly disclose the use of the various types of method/searches claimed in claim 9.
	As evidenced by the Wikipedia article teaches the use of a Neadler-Mead (down-hill simplex) method/search as known way to determining/finding the optimum solution to a cost function. (The Nelder–Mead method or downhill simplex method or amoeba method is a commonly applied numerical method used to find the minimum or maximum of an objective function in a multidimensional space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to use the Neadler-Mead (down-hill simplex) method to solve the cost function of Zhu et al optimally. The use of this method would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Zhu et al teaches a cost function to determine an optimal speed profile, but is mute as to the specific way to solve it. The Neadler-Mead (down-hill simplex) method is a known way of solving/finding optimal solutions (min/max) of multi-dimensional cost function. (II) the exemplary cost function in Zhu et al is multi-dimensional (i.e. cost (J) is a function of multiple .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200241541 A1; WO 2021121537 A1
	US 20200241541 A1 teaches the use of A* and/or Dijkstra method for evalutating a velocity profile of a path over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661